DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This Office Action is in response to the reply filed on November 1, 2021.  Claims 1, 3-8, 10-15 and 17-21 are pending.  Claims 1, 8 and 15 are independent.

Response to Arguments
Applicants’ arguments have been fully considered and persuasive.  Therefore, the rejection has been withdrawn.  

Allowable Subject Matter
Claims 1, 3-8, 10-15 and 17-21 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the closest prior art,      U.S. Patent Publication No. 2018/0363337 to Zhu et al., discloses an autonomous driving vehicle that travels on a highway or an express based on the map and route information. For example, for a high definition map, the map can provide additional metadata indicating whether a particular road is a highway or an express way. For a regular map, an image recognition on a map image may be performed to recognize whether a road is a highway or an express way, for example, based on the shape and/or color of the road from the map, as well as the speed of the 
With respect to independent claim 1, Zhu, taken singly or in combination with other prior art, does not disclose or teach extracting, by the ADV, one or more features from the recognized objects, wherein the one or more features indicate a traffic condition of the driving environment, wherein extracting one or more features comprises predicting possible a road sign based on a type of the recognized objects including a roundabout; predicting, by the ADV, behaviors of one or more traffic participants perceived from the perception data based on the extracted features, in combination with other limitations of the claim.
With respect to independent claim 8, Zhu, taken singly or in combination with other prior art, does not disclose or teach extracting, by the ADV, one or more features from the recognized objects, wherein the one or more features indicate a traffic condition of the driving environment, wherein extracting one or more features comprises predicting possible a road sign based on a type of the recognized objects including a roundabout; predicting, by the ADV, behaviors of one or more traffic participants perceived from the perception data based on the extracted features, in combination with other limitations of the claim.
With respect to independent claim 15, Zhu, taken singly or in combination with other prior art, does not disclose or teach extracting, by the ADV, one or more features from the recognized objects, wherein the one or more features indicate a traffic condition of the driving environment, wherein extracting one or more features comprises predicting possible a road sign based on a type of the recognized objects including a roundabout; predicting, by the ADV, behaviors of one or more traffic participants perceived from the perception data based on the extracted features, in combination with other limitations of the claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEMETRA R SMITH-STEWART whose telephone number is (571)270-3965. The examiner can normally be reached 10am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Nolan can be reached on 571-270-7016. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEMETRA R SMITH-STEWART/Examiner, Art Unit 3661                                                                                                                                                                                                        
/PETER D NOLAN/Supervisory Patent Examiner, Art Unit 3661